                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 CHARLES ALPINE,                          )
                                          )
              Petitioner,                 )
                                          )
 v.                                       )
                                          ) Docket no. 1:19-cv-174-NT
 JIMMY SMITH,                             )
                                          )
               Respondent.                )
                                          )
                                          )

           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On April 25, 2019, the United States Magistrate Judge filed with the court,

with a copy to the Petitioner, his Recommended Decision on the Petitioner’s motion

for habeas relief pursuant to 28 U.S.C. § 2241 (ECF No. 2). The time within which to

file objections has expired, and no objection have been filed. The Magistrate Judge

notified the Petitioner that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Petitioner’s motion for habeas relief is DENIED

(ECF no. 1). To the extent the Petitioner seeks to assert a claim under 42 U.S.C. §

1983, that claim is likewise DISMISSED. No certificate of appealability shall issue

because there is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C. § 2253(c)(2).

                                               /s/ Nancy Torresen
                                               United States District Judge

Dated this 21st day of May, 2019.
